Opinión de conformidad emitida por el
Juez Asociado Señor Hernández Denton
a la cual se une el Juez Asociado Señor Corrada Del Río.
En este caso se nos plantea la interrogante de si un panel del Tribunal de Circuito de Apelaciones puede cam-biar la decisión de un primer panel del mismo foro en el mismo caso como una excepción a la doctrina de la Ley del Caso. Además, requiere que resolvamos si un acuerdo de cesión de crédito es válido cuando ha sido notificado al deu-dor pero se ha hecho sin su consentimiento, a pesar de que en el contrato original se requería dicho consentimiento.
I I
Antes de entrar de lleno a discutir los méritos del caso, debemos discutir un asunto de índole jurisdiccional sobre el término para presentar un recurso de apelación ante el Tribunal de Circuito de Apelaciones cuando un municipio es parte del pleito.(1) Las Reglas de Procedimiento Civil disponen que el recurso de apelación deberá ser presentado dentro del término jurisdiccional de treinta (30) días con-tados desde la fecha del archivo en autos de la copia de la sentencia recurrida. Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Sin embargo, esta misma regla tam-bién explica, en lo pertinente, que:
En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentalidades que no fuere una corporación pública, o los municipios de Puerto Rico sean parte en un pleito, el recurso de apelación se formalizará, *59por cualquier parte en el pleito perjudicada por la sentencia, presentando un escrito de apelación en la forma antes dis-puesta y dentro del término jurisdiccional de sesenta (60) días contados desde el archivo en autos de una copia de la notifica-ción de la sentencia dictada por el tribunal apelado.
Iguales términos se proveen para interponer un recurso de certiorari ante el Tribunal Supremo para revisar sen-tencias emitidas por el Tribunal de Circuito de Apelaciones en recursos de apelación. 32 L.P.R.A. Ap. III.
Estas disposiciones han sido enmendadas en varias oca-siones recientemente. Este Tribunal aún no ha pautado si, bajo las reglas vigentes al día de hoy, la extensión a se-senta (60) días del plazo jurisdiccional aplica en casos en los que los municipios de Puerto Rico sean parte. Entende-mos que el plazo de sesenta (60) días aplica cuando un municipio es parte.
Hagamos un recuento histórico de las enmiendas a la Regla 53.1 de Procedimiento Civil, supra. El 18 de julio de 1986 (32 L.P.R.A. Ap. III R. 53.1(b)) la Asamblea Legislativa aprobó la Ley Núm. 143. Para ese entonces (antes de la enmienda de 1986), la Regla 53.1(b) disponía lo si-guiente:
El recurso de revisión se formalizará presentando una solici-tud en la secretaría del Tribunal Supremo dentro de los treinta (30) días siguientes al archivo en autos de una copia de la no-tificación de la sentencia dictada por el Tribunal Superior. 32 L.P.R.A. Ap. Ill (ed. 1983).
La Ley Núm. 143, supra, por su parte, le añadió a la citada Regla 53.1(b) una segunda oración:
En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentalidades que no fuere una corporación pública sean parte en un pleito, el re-curso de revisión se formalizará, por cualquier parte, presen-tando una solicitud en la Secretaría del Tribunal Supremo den-tro de los sesenta (60) días siguientes al archivo en autos de una copia de la notificación de la sentencia dictada por el Tribunal Superior. Ley Núm. 143 de 18 de julio de 1986 (1986 Leyes de Puerto Rico 464, 466).
*60Como podemos ver, es en 1986 que se establece la excep-ción al plazo de treinta (30) días. Sin embargo, la palabra “municipio” no aparece en el texto de la regla.
En Alcalde de San Juan v. Asamblea Municipal, 132 D.P.R. 820 (1993), resolvimos que los municipios no se be-neficiaban de los sesenta (60) días que proveía la citada Regla 53.1, según enmendada por la Ley Núm. 143. Llegamos a esta conclusión basándonos en tres (3) razones principales: (1) los municipios tienen personalidad jurídica in-dependiente del Estado Libre Asociado; (2) la Exposición de Motivos de la Ley Núm. 143 establecía que la enmienda tenía el propósito de beneficiar a las agencias de Gobierno que eran representadas, de ordinario, por la Oficina del Procurador General, y (3) cuando el legislador ha querido incluir a los municipios en los términos de una ley, la prác-tica general ha sido el hacerlo en forma expresa. íd.
Tan sólo diez (10) meses después de nuestra decisión en Alcalde de San Juan v. Asamblea Municipal, supra, la Legislatura enmendó de nuevo la referida Regla 53.1. En esta ocasión, la Legislatura sólo incluyó en la Regla la frase “y los Municipios de Puerto Rico”. Después de esta enmienda de 7 de diciembre de 1993, la Regla disponía: “En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentalidades que no fuere una corporación pública y los Municipios de Puerto Rico sean parte ...”. Ley Núm. 108 de 7 de diciembre de 1993 (1993 Parte 1 Leyes de Puerto Rico 514, 515). Esta en-mienda tenía el único propósito de incluir expresamente a los municipios bajo la excepción al plazo de treinta (30) días. Esta intención surge claramente de la Exposición de Motivos de la Ley: “[E]s menester enmendar la Regla 53.1(b) de Procedimiento Civil de 1979 a los efectos de au-mentar a sesenta (60) días el término para formalizar el recurso de revisión en aquellos casos en que los municipios sean parte”. Leyes de Puerto Rico, supra, pág. 515.
*61La Legislatura también explicó que esta enmienda se hacía necesaria, ya que el Secretario de Justicia había rei-terado “que cuando el legislador ha querido incluir de la aplicación de alguna disposición legal a los municipios lo ha hecho de forma expresa.” íd., pág. 514. La Asamblea Legislativa entendió que “la organización gubernamental a nivel (sic) municipal está integrada por diferentes divisio-nes o programas y, por tal razón, cuando una reclamación judicial culmina en sentencia adversa al municipio la pre-paración del recurso de revisión exige, en muchos casos, la coordinación entre dependencias municipales, lo que consume tiempo adicional a sus abogados”. íd. Es decir que, aunque los municipios no son representados por el Procu-rador General, la Legislatura concluyó que debían beneficiarse de los sesenta (60) días de todas maneras. A estos efectos, los incluyó expresamente.
En ese momento, pues, quedaba claro que el plazo ex-tendido le aplicaba a los municipios. Pero la regla fue en-mendada una vez más por la Ley Núm. 249 de 25 de diciembre de 1995 (1995 Leyes de Puerto Rico 1476, 1476-1502). Esta enmienda fue parte de una ley que enmendaba numerosas disposiciones de las Reglas de Procedimiento Civil para atemperarlas a la nueva Ley de la Judicatura de Puerto Rico de 1994. Así pues, se crearon diferentes dispo-siciones para los recursos de apelación al Tribunal de Cir-cuito de Apelaciones y al Tribunal Supremo, y los distintos recursos de certiorari a dichos tribunales. 32 L.P.R.A. Ap. III. Como mencionamos anteriormente, la excepción de los sesenta (60) días quedó incluida en las Reglas que estable-cen los plazos para presentar los recursos de apelación a ambos tribunales, y los recursos de certiorari al Tribunal Supremo para revisar las sentencias emitidas por el Tribunal de Circuito de Apelaciones en recursos de apelación. Reglas 53.1(c) y 53.1(d)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
*62Esta enmienda hizo cambios sustanciales en la referida Regla 53.1(c) para ajustarla a la nueva estructura judicial, a la creación del Tribunal de Circuito de Apelaciones y a la consolidación de los tribunales inferiores en el Tribunal de Primera Instancia. Sin embargo, con respecto al plazo de sesenta (60) días, el único cambio que hubo fue de una “y” por una coma y una “o”. Donde antes leía “una de sus ins-trumentalidades que no fuere una corporación pública y los Municipios de Puerto Rico sean parte,” ahora lee “una de sus instrumentalidades que no fuere una corporación pú-blica, o los municipios de Puerto Rico sean, parte”. Ley Núm. 108 de 7 de diciembre de 1993, supra. Este cambio, aunque minúsculo, puede haber creado un poco de confusión. El problema central surge de la sintaxis confusa que escogió la Legislatura. No queda completamente claro del texto si los municipios se incluyen en la lista de enti-dades a las cuales le aplica el plazo (el Estado Libre Aso-ciado, sus funcionarios y sus instrumentalidades que no son corporaciones públicas), o si los municipios forman parte de la frase “que no fueren corporaciones públicas”, en cuyo caso no les aplicaría el plazo de sesenta (60) días por ser una de las dos (2) clases de instrumentalidades exclui-das (las corporaciones públicas y los municipios).
Concluimos que esta confusión sintáctica no es de mayor importancia dada la clara intención legislativa que se expresó en la Exposición de Motivos de la enmienda de 1993, en la que se incluyó expresamente a los municipios. Si la Legislatura hubiese tenido la intención de eliminar-los, lo hubiese hecho de forma definitiva. Con regresar al lenguaje de la regla en 1986 hubiese bastado. Sin embargo, en el historial legislativo de la Ley Núm. 249 de 1995, supra, no aparece ninguna referencia que demuestre la in-tención de la Legislatura de cambiar ningún aspecto de los plazos para presentar los recursos de apelación. Si bien es cierto que no debemos “imputarle [al legislador] actuacio-nes inútiles, estériles o sin fin alguno”, también es cierto *63que en esta ocasión no debemos leer en cambios tan minús-culos una intención legislativa que no surge de ningún otro lugar. Pueblo v. Pizarro Solís, 129 D.P.R. 911 (1992).
De hecho, en el Proyecto de la Cámara 1715, el lenguaje utilizado en la citada Regla 53.1(c) era similar al de la Ley Núm. 143 de 1986, supra, en la cual no aparecía la referencia a los municipios. P. de la C. 1715 de 14 de febrero de 1995. Pero, en el Sustitutivo al Proyecto de la Cámara 1715 de 24 de octubre de 1995 se vuelve a incluir la refe-rencia a los municipios. Sustitutivo al Proyecto de la Cá-mara 1715 de 24 de octubre de 1995. Fue este segundo Proyecto el que se aprobó y se convirtió en la citada Ley Núm. 249. Esto nos indica que la Legislatura tenía toda la intención de incluir a los municipios igual que lo habían hecho en 1993. De no ser así, la Asamblea Legislativa hu-biese aprobado el primer proyecto.
Las numerosas enmiendas de la Ley Núm. 249, supra, sólo tenían la intención de atemperar las reglas a la nueva estructura judicial. Esta es la única intención legislativa que se desprende de la Exposición de Motivos. Leyes de Puerto Rico de 1995, supra. Claramente, la enmienda de 1995 no tuvo ni el propósito ni el efecto de reducir el plazo de sesenta (60) días que tiene un municipio para presentar un recurso de apelación.
En el caso de autos surgía del escrito de apelación o solicitud de certiorari que presentaron los peticionarios, que el recurso de apelación del Municipio de Vega Baja ante el Tribunal de Circuito de Apelaciones se había pre-sentado el 11 de marzo de 1999. El Tribunal de Primera Instancia había dictado sentencia el 23 de diciembre de 1998. Dicha sentencia fue notificada y archivada en autos el 7 de enero de 1999. Ni el Tribunal de Circuito de Apela-ciones, ni los peticionarios se percataron de que, de ser éstas las fechas correctas, la apelación hubiese sido pre-sentada sesenta y tres (63) días después de la notificación, tres (3) días tarde.
*64Por esto el 6 de octubre de 2000 emitimos una orden de mostrar causa por la cual no se debía revocar la sentencia recurrida por carecer el Tribunal de Circuito de Apelacio-nes de jurisdicción al haberla dictado. El 20 de octubre de 2000 el Municipio incluyó en su comparecencia ante nos una certificación del Tribunal de Circuito de Apelaciones de la cual se desprende que el recurso fue presentado se-senta (60) días después del archivo en autos de la notifica-ción de la sentencia. Convencidos de que la apelación ante el Tribunal de Circuito de Apelaciones se presentó a los sesenta (60) días, concluimos que dicho foro tenía jurisdic-ción al emitir la sentencia recurrida.
Dicha sentencia fue notificada y archivada en autos el 6 de abril de 2000. La resolución del Tribunal de Circuito de Apelaciones, en la cual se denegaba la moción de reconsi-deración de dicha sentencia, fue notificada y archivada en autos el 11 de mayo de 2000. Los peticionarios presentaron su recurso de certiorari ante nos el 10 de julio de 2000, sesenta (60) días después. La discusión previa sobre el plazo de sesenta (60) días es igualmente aplicable a la re-ferida Regla 53.1(d)(1) que establece el plazo jurisdiccional para presentar un recurso de certiorari ante este Tribunal Supremo para revisar las sentencias en recursos de apela-ción emitidas por el Tribunal de Circuito de Apelaciones. Por lo tanto, como el plazo jurisdiccional aplicable es el de sesenta (60) días, este Tribunal tiene jurisdicción.
Corresponde entrar a examinar la controversia principal del caso de autos.
II
Los peticionarios alegan que el Tribunal de Circuito de Apelaciones erró al llegar a una conclusión de derecho con-traria a una primera decisión de otro panel del mismo tribunal, ya que el dictamen anterior, al ser final y firme, constituye la Ley del Caso. Dicha doctrina establece que
*65... las determinaciones de un tribunal apelativo constituyen “la ley del caso” en todas aquellas cuestiones consideradas y decididas y generalmente obligan tanto al tribunal de instancia como al que las dictó si el caso vuelve a su consideración. Srio. del Trabajo v. Tribunal Superior, 95 D.P.R. 136 (1967).
Sin embargo, esta doctrina “no es férrea ni de aplicación absoluta”. Noriega v. Gobernador, 130 D.P.R. 919, 931 (1992). En Puerto Rico rige el Código Civil y, por lo tanto, no existe fundamento válido para la aplicación al modo angloamericano de la ley del caso. Núñez Borges v. Pauneto Rivera, 130 D.P.R. 749, 754-755 (1992). “También se reco-noce que si el Tribunal entiende que la ley del caso antes establecida es errónea y que puede causar una grave injus-ticia, él Tribunal puede aplicar una norma de derecho diferente a fin de resolver en forma justa”. Don Quixote Hotel v. Tribunal Superior, 100 D.P.R. 19, 30 (1971). Por lo tanto, si concluimos que en este caso el primer panel del Tribunal de Circuito de Apelaciones hizo una determinación errónea que puede causar una gran injusticia, entonces debemos resolver que el segundo panel actuó correctamente al hacer una excepción a la doctrina de la Ley del Caso y aplicar la regla correcta.
Los peticionarios alegan que esta excepción a la doc-trina de la Ley del Caso aplica solamente cuando un juez, o un panel de jueces, reconsidera y cambia su propia decisión. En este caso, sin embargo, un panel del Tribunal de Circuito de Apelaciones llegó a una conclusión distinta a la de otro panel apelativo, en el mismo caso. Los peticiona-rios alegan que, al ser paneles distintos, el segundo panel no podía invocar esta excepción. Se equivocan los peticionarios.
En Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217 (1975), resolvimos que un segundo juez del Tribunal de Primera Instancia puede cambiar la decisión errónea de un primer juez en el mismo caso. Entendemos que, de la misma manera, un segundo panel apelativo puede cambiar una decisión errónea de un primer panel bajo esta excep-*66ción a la doctrina de la Ley del Caso. Ahora debemos, pues, analizar si la decisión original del primer panel del Tribunal de Circuito de Apelaciones fue errónea y hubiese cau-sada gran injusticia.
III
En primer lugar debemos reiterar que la cesión de cré-dito implicada en este caso no está cubierta por la Ley de Cesión de Cuentas por Cobrar. Dicha ley excluye de su de-finición de “cuenta”:
... los fondos provenientes de contratos públicos o privados de construcción o de suministro en relación con los cuales el ce-dente ha prestado fianza para garantizar el cumplimiento del contrato o el pago de las reclamaciones por trabajo o por mate-riales que surjan del mismo. 10 L.P.R.A. sec. 581 (ed. 1976).
En este caso, la cesión involucraba fondos públicos en un contrato de construcción garantizado con fianza. Por lo tanto, la Ley de Cesión de Cuentas por Cobrar no aplica. Ambas partes en el pleito así lo reconocen.
Ausente una ley especial que regule esta cesión, debe-mos utilizar las disposiciones del Código Civil para diluci-dar este asunto. El Código Civil contiene disposiciones es-pecíficas sobre la transmisión de créditos. De éstas surge que el deudor que paga al acreedor original, antes de tener conocimiento de la cesión, queda libre de la obligación. 31 L.P.R.A. see. 3942. En Cámara Insular, etc. v. Anadón, 83 D.P.R. 374 (1961), resolvimos, además, que no se exige el consentimiento del deudor para la transferencia o cesión de crédito, bastando solamente que tenga conocimiento de la transferencia para que quede obligado con el cesionario y libre mediante pago a éste.
Sin embargo, también es cierto que el Código Civil reco-noce el principio de autonomía contractual al establecer que “los contratantes pueden establecer los pactos, cláusu-*67las y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público”. 31 L.P.R.A. sec. 3372. Además, el Código dispone que todos estos pactos y “obligaciones que nacen de los con-tratos tienen fuerza de ley entre las partes contratantes, y deben cumplirse al tenor de los mismos”. 31 L.P.R.A. see. 2994. Los tribunales tienen el deber de velar que los con-tratos se cumplan y no pueden relevar a una parte del cumplimiento de sus obligaciones, cuando el contrato sea legal y válido. Mercado, Quilichini v. U.C.P.R., 143 D.P.R. 610 (1997).
El Código Civil establece que “todos los derechos adqui-ridos en virtud de una obligación son transmisibles con sujeción a las leyes, si no se hubiese pactado lo contrario”. (Énfasis suplido.) 31 L.P.R.A. sec. 3029. Por lo tanto, la cesión es válida sin consentimiento, como discutimos ante-riormente, siempre y cuando no se hubiese hecho pacto en contrario. A estos efectos hemos resuelto que se dividen los casos de incedibilidad en tres (3) categorías: por razón de haberse concertado pacto de incedibilidad, por prohibición legal, y por la propia naturaleza del crédito. Consejo de Titulares v. C.R.U.V., 132 D.P.R. 707 (1993). Cuando el contrato original del cual surgen los créditos contiene una cláusula que condiciona la facultad de la cesión de dichos créditos a la exigencia de informarle al deudor antes del cedente poder realizar la cesión, dicha cláusula es perfec-tamente válida y exigible. íd., págs. 719-720. Además, he-mos resuelto en el pasado que una cláusula pactada en un contrato de construcción prevalece sobre un contrato de cesión otorgado posteriormente. The Com. Ins. Co. v. Cía. de Fomento Ind., 123 D.P.R. 150 (1989).
En el caso de autos, el Municipio incluyó en el contrato de ejecución de obra una cláusula en la cual se prohibía la cesión del contrato “en todo o en parte” sin el consenti-miento del Municipio. Como este contrato es válido, se con-vierte en ley entre las partes. Esta cláusula constituye un *68pacto de incedibilidad que hace inválido el acuerdo de ce-sión entre Nortek y el BBV.
Los peticionarios alegan que esta cláusula contractual prohibía sólo la cesión del contrato y no del crédito. Sin embargo, surge del texto literal de dicha cláusula que se prohíbe la cesión tanto de una parte del contrato, como de su totalidad. En este caso, lo que se está cediendo es una de las partes esenciales del contrato. En este contrato Nortek se obligó a construir una obra a cambio de que el Municipio le pagara cierta cantidad. Estas son las dos (2) partes prin-cipales del contrato, el objeto y la causa. El crédito que Nortek cedió es el corazón del contrato. Sin crédito no hay contrato. No hace ningún sentido, por lo tanto, decir que la cláusula no se refería a la cesión del crédito. El crédito es una parte esencial del contrato, y la cláusula prohíbe la cesión de cualquier parte del contrato; por lo tanto, estaba prohibida la cesión del crédito sin consentimiento del Municipio.
Concluimos, pues, que actuó correctamente el segundo panel del Tribunal de Circuito de Apelaciones al resolver que la determinación del primer panel fue errónea. La re-gla correcta en este caso es la enunciada por el segundo panel. La cesión de crédito no fue válida. Por lo tanto, el Municipio nunca estuvo obligado al BBV. El Municipio pagó toda su deuda a Nortek y extinguió su obligación. 31 L.P.R.A. sec. 3151. No se puede exigir que el Municipio le pague de nuevo al BBV.
En este caso se cometería una gran injusticia si aplicá-ramos la doctrina de la Ley del Caso. El Municipio hizo un pacto válido, le advirtió al BBV de dicho pacto y le explicó los procedimientos que debía seguir para validar el Acuerdo de Cesión. El BBV se negó a seguir dichos procedimientos. Ahora el BBV pretende que ordenemos el desembolso de fondos públicos para pagar por segunda vez una deuda que ya se pagó, porque este asunto se decidió incorrectamente en un procedimiento previo. No debemos *69dejar que tal injusticia ocurra. Concluimos, por lo tanto, que el Tribunal de Circuito de Apelaciones actuó correcta-mente al hacer una excepción a la doctrina de la Ley del Caso. Estamos conformes, pues, con la sentencia confir-mando su decisión.

(1) En 3/0 Const., S.E. v. Mun. de Río Grande, 147 D.P.R. 352 (1998), nos en-frentamos a un asunto análogo al de autos. En esa ocasión, mediante resolución explicada, resolvimos que es de aplicación el plazo de sesenta (60) días para presen-tar un recurso de certiorari en pleitos en los cuales un municipio es parte. La Juez Asociada Señora Naveira de Rodón emitió un voto particular disidente, al cual nos unimos. La controversia de autos nos permite examinar nuevamente este asunto.